                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                     TYLER DIVISION

                                                    §
   WILLIAM ELLIOT CURRY, IV,                        §
                                                    §
           Plaintiff,                               §
                                                    §
   v.                                               §         Case No. 6:19-CV-594-JDK-KNM
                                                    §
   JOE SHUMATE,                                     §
                                                    §
           Defendant.                               §

                  ORDER ADOPTING REPORT AND RECOMMENDATION
                      OF UNITED STATES MAGISTRATE JUDGE

        Plaintiff William Elliot Curry, an inmate proceeding pro se, filed this civil rights lawsuit

pursuant to 42 U.S.C. § 1983. The case was referred to United States Magistrate Judge K. Nicole

Mitchell pursuant to 28 U.S.C. § 636. On February 10, 2020, the Magistrate Judge issued a Report and

Recommendation (Docket No. 3), recommending that Plaintiff’s action be dismissed as

frivolous and for failure to state a claim upon which relief may be granted. Id. at 5–6. Plaintiff filed

objections on March 9, 2020. Docket No. 6.

        The Court overrules Plaintiff’s objections.     Plaintiff argues that Defendant, his former

counsel, failed to provide him necessary trial records and Defendant’s ineffectiveness in prior

proceedings violated Plaintiff’s constitutional rights. Docket No. 6 at 6–13. Plaintiff’s objections,

however, do not dispute the Magistrate Judge’s proper conclusions that Plaintiff cannot sue

Defendant under § 1983 for constitutional violations. Section 1983 “claims require that the conduct

complained of be done under color of law, and private attorneys, even court-appointed attorneys, are

not official state actors, and generally are not subject to suit under section 1983.”          Mills v.

Criminal Dist. Court No. 3, 837 F.2d 677, 679 (5th Cir. 1988). Plaintiff therefore cannot state a




                                              Page 1 of 2
§ 1983 claim against Defendant. Because Plaintiff does not object to any other specific portions

of the Magistrate Judge’s Report, the Court agrees with the Magistrate Judge that Plaintiff’s claims

should be dismissed.

         Having made a de novo review of the objections raised by Plaintiff to the Magistrate

Judge’s Report, the Court is of the opinion that the findings and conclusions of the Magistrate

Judge are correct and Plaintiff’s objections are without merit. The Court therefore adopts the

findings and conclusions of the Magistrate Judge as the findings and conclusions of the Court.

         Accordingly, it is hereby ORDERED that the Report and Recommendation (Docket No.

3) be ADOPTED. It is further

         ORDERED that the above-styled civil action is DISMISSED WITH PREJUDICE as

frivolous and for failure to state a claim upon which relief may be granted. The dismissal of this

lawsuit shall have no effect on Plaintiff’s right to challenge his conviction through any lawful

means.

       So ORDERED and SIGNED this 19th day of March, 2020.



                                                 ___________________________________
                                                 JEREMY D. KERNODLE
                                                 UNITED STATES DISTRICT JUDGE




                                            Page 2 of 2
